Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.         Claims 9-15 are allowed over the prior art of record.

Reasons for Allowance
3.        The following is an examiner’s statement of reasons for allowance: 
            The prior art of record neither teach nor render obvious the instant application claimed invention as a whole, in particular, the prior art fails to teach” A printed wiring board, comprising: a first substrate which has a slit and includes at least one first electrode, the slit being formed in the first substrate and passing through the first substrate from one first primary surface to another first primary surface opposite the one first primary surface; and a second substrate having one second primary surface and another second primary surface opposite the one second primary surface, the second substrate including (i) a support inserted in the slit so as to intersect with the first substrate and (ii) at least one second electrode on the support, the first electrode on the first substrate and the second electrode being bonded by a solder, wherein a dimension of the slit in a longitudinal direction is greater than a sum of a design dimension of the support in a longitudinal direction, a maximum design dimension tolerance of the support in the longitudinal direction, and a maximum design dimension tolerance of the slit in the longitudinal direction, a first slit gap is formed between an end of the support in the longitudinal direction and an end of the slit in the longitudinal direction, Patent a first 
           Claims 12-15 are also allowed as being directly or indirectly dependent of the allowed base claims 9, 10 and 11.

Relevant Arts
4)        A) Schreffler  (US 2012/0212920 A1) teaches A coupled circuit card assemblies (CCCA) includes a first CCA (CCA1) having at least one board receiving side aperture including electrical conductor lined through-holes above and/or below the aperture. A second CCA (CCA2) has surface electrical conductors proximate to one of its edges ("connectable edge"). The connectable edge of CCA2 penetrates into the board receiving side aperture of CCA1 to provide a perpendicular attachment including a plurality of reinforced joints including a low temperature flowable material that electrically connects respective surface conductors on at least one of the top side and bottom sides of CCA2 to respective electrical conductor lined through-holes on CCA1. The low temperature flowable material can be solder. 
 
             B) Sugaya (US 2011/0305852 A1) teaches In a method of machining an electronic circuit substrate in which a sub-substrate is attached to a main substrate, an electronic circuit substrate and a method of machining the same in which the sub-substrate can be attached to the main substrate with high degree of accuracy are provided without forming the arcuate portions at corners of the outline of the substrate and corners of an insertion hole even when a router is used for machining substrates. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ANDARGIE M AYCHILLHUM/Primary Examiner, Art Unit 2848